Citation Nr: 0911321	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-40 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected left foot plantar fasciitis with causalgia 
posterior tibial nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in July 2007 and 
June 2008.  It was remanded both times for additional 
evidentiary development.  


FINDING OF FACT

The service-connected left foot plantar fasciitis with 
causalgia posterior tibial nerve is manifested by complaints 
of pain and some limitation of walking.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for service-connected left foot plantar fasciitis 
with causalgia posterior tibial nerve, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5284, 8725.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in October 2003 
and September 2008 VCAA letters provided guidance as to what 
is required for a grant of an increased rating.  

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the October 2003 and September 2008 
VCAA letters and also was provided with notice of the types 
of evidence necessary to establish a rating and effective 
date for the disability on appeal in letters dated in March 
2006 and August 2007.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased 


compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores.

Here, the VCAA duty to notify under Vazquez-Flores has been 
satisfied by a letter dated in September 2008.  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of the notice is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that even 
though the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the evidence 
establishes that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and the error was harmless).  After the veteran was provided 
with the notification required by Vazquez, the claim was 
subsequently readjudicated several months later in November 
2008 and a supplemental statement of the case was sent to the 
appellant.  Additionally, there has been no prejudice to the 
veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  VA medical records have been associated with the 
claims file and the veteran has been afforded VA 
examinations.  The Veteran was scheduled for VA neurological 
examinations in 2008 but he failed to report.  In March 2009, 
the Veteran's representative noted that there may have been 
mitigating circumstances sufficient to establish "good 
cause" for why the Veteran did not appear for either VA 
examination.  The representative did not, however, provide 
the Board with any indication what the "good cause" was for 
the Veteran's failure to appear for the examinations.  No 
communication has been received from the Veteran regarding 
his failure to appear.  The record documents the fact that 
the Veteran was informed of the time and date of the 
examination.  The 


Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue decided 
herein for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126.  Hart appears to extend Fenderson to all increased 
evaluation claims.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural 


analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  38 
C.F.R. § 4.20.  

The plantar fasciitis is rated by analogy under Diagnostic 
Codes 5276-8725.  Under Diagnostic Code 5276, a 20 percent 
evaluation is warranted for severe unilateral pes planus 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indications of 
swelling on use of the feet, and characteristic callosities.  
A 30 percent evaluation is warranted for pronounced 
unilateral acquired pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

Under Diagnostic Code 8725, incomplete paralysis of the 
posterior tibial nerve will be rated as 10 percent disabling 
where mild or moderate and as 20 percent disabling where 
severe.  Complete paralysis of the posterior tibial nerve, 
with paralysis of all muscles of sole of foot, frequently 
with painful paralysis of a causalgic nature, such that toes 
cannot be flexed, adduction is weakened, and plantar flexion 
is impaired will be rated as 30 percent disabling.  Neuritis 
and neuralgia of the posterior tibial nerve will be rated on 
the same basis.  38 C.F.R. Part 4, Codes 8525, 8625, 8725.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. § 
4.124.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation.



Factual Background

In August 2003, the Veteran submitted a claim of entitlement 
to a rating in excess of 20 percent for his plantar fasciitis 
which was secondary to a service-connected left ankle 
condition.

In September 2003, the Veteran complained of painful calluses 
of both feet.  

At the time of a November 2003 VA examination, the Veteran 
reported constant ankle pain.  He also reported constant pain 
in the left heel.  The heel pain was normally 5/10 and 
increased to 7/10 when sitting down or driving.  He reported 
that he was no longer able to participate in any recreational 
activities he used to enjoy such as golf.  He was only able 
to drive for short distances due to pain in the left ankle 
and left heel.  Physical examination of the foot revealed no 
erythema, edema or deformity.  There was no arch tenderness.  
The left Achilles heel was in alignment with both weight 
bearing and non-weight bearing.  Tenderness was present to 
palpation over the entire heel but was greatest in the 
lateral left heel.  X-rays were referenced as revealing post 
ankle fusion with secondary chronic left ankle pain and 
secondary plantar fasciitis with neuralgia tibial nerve.  

A VA clinical record dated in April 2004 indicates that 
neurological examination of the foot revealed sensation was 
intact.  

In September 2004, the Veteran complained of pain in the 
bottom of the left heel.  

In October 2004, the Veteran complained of painful calluses.  
Protective sensation was present.  

In May 2005, the Veteran complained of painful calluses.  
Protective sensation was present.  

In November 2005, the Veteran complained of painful calluses.  
Protective sensation was intact.  

A neurology consultation was performed in November 2006.  The 
Veteran's main complaint was problems with aphasia.  The 
Veteran's spouse reported that the Veteran did not have any 
trouble with driving and noted he walked two to three miles 
per day.  The spouse reported the Veteran had some difficulty 
walking.  His leg muscles appeared weaker and he shuffled his 
feet.  The shuffling of the feet was new as the Veteran 
always had a strong gait.  

In January 2007, it was noted that the Veteran had a normal 
gait.  

In April 2007, the Veteran complained of painful calluses.  
Protective sensation was intact.  

A VA examination was conducted in September 2007.  The 
Veteran reported that he experienced left foot pain and also 
stiffness while standing, walking or at rest.  He denied 
weakness and fatigability.  There were reported flares of 
foot problems which occurred less than monthly and caused by 
exertion.  The flares resulted in increased pain and 
stiffness.  The Veteran reported that he was unable to stand 
for more than a few minutes and was unable to walk more than 
a 1/4 mile.  Physical examination revealed that the Veteran had 
a slow, deliberate gait which was stable.  There was no 
evidence of abnormal weight bearing such as calluses, 
abnormal shoe wear pattern or skin breakdown.  The arch 
characteristics were normal.  The alignment of the Achilles 
tendon was normal.  Mild plantar tenderness was present and 
mild pain was present on manipulation of the foot.  The only 
foot deformity noted was hallux valgus.  There was no edema, 
weakness, instability, tenderness or painful motion.  The 
pertinent diagnoses were left foot hallux valgus and left 
foot plantar fasciitis.  The examiner opined that the left 
foot disability would have severe effects on daily chores, 
moderate effect on shopping, severe effect on exercise, 
severe effect on sports, mild effect on recreation, mild 
effect on traveling, and no effects on feeding, bathing, 
dressing, toileting, grooming or driving.  The Veteran had 
been a plumber but retired in 1996.  



Analysis

The Board finds that an increased rating is not warranted 
when the service-connected left foot disability is evaluated 
under Diagnostic Code 7526.  In his notice of disagreement 
which was received in July 2004, the Veteran alleged that his 
plantar fasciitis with causalgia posterior tibial nerve is 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation.  Other than this one 
writing, the record is devoid of any pertinent evidence which 
satisfies any of the criteria required for a rating in excess 
of 20 percent under Diagnostic Code 7526.  

There is no competent evidence of record documenting that the 
service-connected left foot disability is manifested by any 
pronation let alone marked pronation.  The VA examinations 
which were conducted in November 2003 and September 2007 did 
not result in any findings of pronation of the left foot.  

The Veteran alleged in July 2004 that he experienced extreme 
tenderness of the plantar surfaces.  The Veteran reported at 
the time of the November 2003 VA examination that his heel 
pain was 5/10 normally and rose to 7/10 during flares.  
However, the rest of the evidence of record does not indicate 
that the Veteran experiences extreme tenderness in the 
plantar surfaces.  No such pain level was reported at the 
time of the most recent VA examination in September 2007.  
Tenderness was present but there was no indication that the 
tenderness was extreme.  There are numerous clinical records 
which indicated that the Veteran complained of painful 
calluses on both feet.  There is no indication, however, that 
the pain was characterized by anyone, including the Veteran, 
as being extreme pain.  Other than the Veteran's allegation 
in July 2004, the record is devoid of complaints which could 
be characterized as rising to a level of extreme tenderness 
of the plantar surface of the left foot.  

Other than the Veteran's own allegation made in July 2004, 
there is no evidence of record which indicates that his 
service-connected left foot disability is manifested by 
marked inward displacement with severe spasm of the tendon 
Achilles on manipulation.  As noted above, the reports of the 
VA examination did not find any pertinent symptomatology.  

The Board finds the medical evidence of record in the form of 
the VA examinations and the clinical records which do not 
indicate that the Veteran has any pertinent structural 
defects of the left foot is more probative than the Veteran's 
own allegation which was made one time in July 2004.  

Based on the above, the Board finds the competent evidence of 
record more nearly approximates a 20 percent evaluation under 
Diagnostic Code 5276.  A rating in excess of 20 percent is 
not warranted under this Diagnostic Code.  

The Board finds that an increased rating for the service-
connected left foot disability is not warranted when it is 
evaluated under Diagnostic Code 8725.  The Veteran failed to 
report for neurological examinations of the left foot in 2008 
which were scheduled to determine if there is any pertinent 
neurological symptomatology present.  The Board finds there 
is no competent evidence of record which demonstrates that 
the service-connected left foot disability is manifested by 
any neurological manifestation including no symptomatology 
productive of toes that cannot be flexed, adduction that is 
weakened or impaired plantar flexion.  The Veteran has not 
alleged that he experiences any pertinent symptomatology.  A 
separate evaluation is not warranted under this Diagnostic 
Code.  

The Board finds that an increased rating is not warranted 
when the service-connected left foot disability is evaluated 
under Diagnostic Code 8524 based on other foot injuries.  In 
order to qualify for a 30 percent evaluation, there must be 
evidence of a severe foot injury.  The Board finds the 
evidence of record does not support this finding.  There is 
conflicting evidence of record regarding the extent of the 
Veteran's ability to walk.  He reported at the time of the 
September 2007 VA examination that he was only able to walk 1/4 
mile.  At the time of a November 2006 neurology consultation, 
the Veteran's spouse reported he walked two to three miles 
per day.  At the time of the November 2003 VA examination, 
the Veteran reported that he was unable to drive a car for 
long distances due to heel pain.  However, at the time of the 
November 2006 neurological consultation, the Veteran's spouse 
reported that he did not have any problems driving.  The 
examiner who conducted the September 2007 VA examination also 
found that the Veteran would not have a problem driving.  The 
Board finds that the Veteran's service-connected left foot 
disability is manifested by complaints of pain which somewhat 
limit his ability to walk.  This level of impairment does not 
rise to a finding that the service-connected left foot 
disability is a severe disability.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an increased rating for 
the left foot plantar fasciitis with causalgia posterior 
tibial nerve.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. 
§ 5107(b).  An increased rating is not warranted at any time 
during the appeal period.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected left foot plantar fasciitis with causalgia 
posterior tibial nerve is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


